Title: Long--Xpost r/cringe: entitled teens try to fight ticket ... with predictable results. With Bonus douche-fro
Question:
Answer #1: That was pretty good.  The irony is that if douche-fro had actually been as experienced as he claimed, there was plenty of opportunity to cross the officer on his radar testing/calibration.  (Not to mention all the objectionable leading questions by the prosecutor).

She'd still most likely have been found guilty, but there would have at least been a chance of success.  Instead, she decided to go with some half cocked SovCit/Snowflake defense and ignore the pre trial settlement offers.  

And all  for a $103 speeding ticket to boot.  (My last *parking* ticket was $115).

